 PPG INDUSTRIES 559PPG Industries, Inc. and Randall Martin.  Case 10ŒCAŒ32813 November 20, 2002 ORDER REMANDING PROCEEDING TO ADMINISTRATIVE LAW JUDGE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On December 31, 2001, Administrative Law Judge William N. Cates issued the attached bench decision. The General Counsel filed exceptions, a supporting brief, and a reply brief. The Respondent filed an answering brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to remand this proceeding to the judge for further consideration as set forth below. The complaint alleges that the Respondent suspended and then discharged Randall Martin in violation of Sec-tion 8(a)(1) and (3) of the Act.  In a bench decision, the judge found that the General Counsel established his initial burden of showing that the discharge was dis-criminatorily motivated, but the judge went on to find that the Respondent established a defense under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  In making his findings, however, the judge failed to resolve certain evidentiary issues.  In this regard, the judge failed to act on the Respondent™s petition to revoke the General Counsel™s subpoena for documents concerning the ad-ministration of the Respondent™s attendance policy.  Nor did the judge rule on the General Counsel™s request that an adverse inference be drawn from the Respondent™s failure to produce two classes of documents in response to the subpoena.  Therefore, we will remand this case to the judge to consider: (1) whether to grant the Respon-dent™s petition to revoke; and (2) if the petition to revoke is denied in whole or in part and the Respondent fails to produce the relevant documents, whether an adverse in-ference should be drawn.1  ORDER IT IS ORDERED that this proceeding is remanded to Administrative Law Judge William N. Cates for the pur-poses described above. IT IS FURTHER ORDERED that the judge shall prepare and serve on the parties a supplemental decision setting forth credibility resolutions, findings of fact, conclusions of law, and a recommended Order, as appropriate on remand.  Copies of the supplemental decision shall be served on all parties, after which the provisions of Sec-                                                                                                                     1 At this stage, we need not address our dissenting colleague™s con-tentions, particularly where they reflect a departure from the Board™s current law. tion 102.46 of the Board™s Rules and Regulations shall be applicable.2    MEMBER COWEN, dissenting. The majority would remand this case for the adminis-trative law judge to consider whether to grant the Re-spondent™s petition to revoke the General Counsel™s sub-poena for documents concerning the administration of the Respondent™s attendance policy, and, if the petition to revoke is denied in whole or in part and the Respondent fails to produce the relevant documents, whether an ad-verse inference should be drawn. I do not believe that a remand is appropriate because, as more fully discussed below, it was the General Counsel™s responsibility to ensure that the judge ruled on the petition to revoke the subpoena at the original hearing, an adverse inference should not be drawn unless the General Counsel has sought court enforcement of the subpoena, and because in any event the Respondent has already provided the General Counsel with documents relevant to the dispa-rate treatment issue on which the General Counsel™s sub-poena is focused. The relevant facts can be summarized as follows.  The Respondent discharged Randall Martin following his unexcused absence from work on June 9, 2000.1  The Respondent informed Martin that, as a result of his ab-sence, he committed two violations of the Respondent™s disciplinary policies, which advanced him from step 3 to step 4 in its progressive discipline system.  Step 4 was discharge.  First, the Respondent explained that Martin was subject to step discipline for his absence because, at the time of his discharge, he was in the Respondent™s accelerated program for absenteeism control.2  Pursuant to this program, an employee would receive step disci-pline if he attained more than four unexcused absences during a 12-month period.  Second, the Respondent indi-cated that Martin was exposed to discipline because he failed to report off before the start of his shift on June 9.  The rule pertaining to reporting off provides, in relevant part, that if employee is going to be late for work or did not know in advance that he would be missing work, he should make every attempt to contact his or her supervi-sor. The complaint alleges that the Respondent suspended and then discharged Martin in violation of Section 8(a)(1) and (3) of the Act. The judge found that the Gen- 2 In remanding this case, we are not passing on any of the other is-sues raised by the General Counsel™s exceptions at this time. 1 All dates are in 2000 unless otherwise specified. 2 It was undisputed that Martin was in the accelerated program for absenteeism control.  Moreover, as the judge indicates, it is not alleged that any of the absences that resulted in Martin being placed in this program were discriminatorily motivated.    338 NLRB No. 68  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560eral Counsel established a prima facie showing of dis-
criminatory discharge, but went on to find that the Re-
spondent established a defense under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982).  With respect to the 
Respondent™s affirmative defe
nse, the judge explained 
that as a result of Martin™s absence on June 9, he was 
exposed to the next level of discipline under the Respon-
dent™s procedures.  Further, the judge indicated that by 
not calling in prior to the start of his work shift, he vio-
lated the reporting off policy, which also exposed him to 
discipline.  Finally, the judge reviewed the record before 
him to find ample evidence that the Respondent estab-
lished that it did not treat Martin differently than it had 
treated other employees.  
The General Counsel issued a subpoena shortly before 
the hearing, which sought documents relative to the Re-

spondent™s attendance policy.  In response to the sub-
poena, the Respondent provided the relevant disciplinary 
records for all employees w
ho received step discipline for violating the Respondent™s absenteeism and/or report-
ing off policy.  These records also provide the reason that 
the employee received step discipline for absentee-
ism/failure to report off and a section for the employee, if 
the employee desires, to provide an explanation for his 
conduct.  On many of these records, employees ex-
plained that their absences/failures to report off were due 
to medical reasons.  The Respondent also produced the 
ﬁEmployee Absenteeism Report,ﬂ which is a several 
hundred page printout summarizing the attendance re-
cords for all production and maintenance employees at 
its facility.  This document shows, in relevant part, the 
date of the employee™s absen
ce, whether the absence was unexcused and, thus, would count toward step discipline, 
and whether the employee ha
d received step discipline 
due to the absence. The Respondent did not produce two classes of docu-
ments, the ﬁEmployee Action/Discipline Historyﬂ (Em-
ployee Action) and ﬁAbsences with Notesﬂ reports for 
employees other than Martin.  The Employee Action 
report shows, in relevant part, an employee™s entire his-

tory of discipline and the dates when offenses were 
cleared from the disciplinary 
step procedure.  The Re-
spondent introduced Martin™s Employee Action form 
during its human resources supervisor, Joyce Spiller™s 
testimony.  Spiller testified that she printed out this 
document shortly after Martin™s June 9 absence to exam-

ine his disciplinary record. The General Counsel objected 
to the introduction of this document on the grounds that 
the Respondent had not produced the same form for its 
other production employees.  In response to the General 
Counsel™s objection, counsel for the Respondent ex-
plained that it had filed a petition to revoke the subpoena, and the petition covered the Employee Action report be-

cause it was overbroad to th
e extent it encompassed dis-
ciplinary information for offe
nses other than absenteeism 
and failure to report off.  Counsel for the Respondent 

noted, however, that it provided the relevant disciplinary 
records for employees who ha
d been disciplined for the 
same infractions as Martin.   
With respect to the ﬁAbsence with Notesﬂ forms, the 
record reveals that these are unofficial records that are 
maintained in electronic form by Spiller.  These forms 
are used by Spiller to track an employee™s attendance 
record, and they provide, in relevant part, an employee™s 
history of unexcused absences and indicate whether the 
absence counted toward step discipline.  As with Mar-

tin™s Employee Action report, Spiller printed out Mar-
tin™s Absence with Notes report shortly after his June 9 
absence.  Spiller testified, and the General Counsel did 
not dispute, that the Respondent was unable to view or 
print out the Absence with Notes reports at the time of 
the hearing and for a number of months prior to it.   
The General Counsel requested that the judge draw an 
adverse inference against the Respondent from its failure 

to produce the Employee Action and Absence with Notes 
forms for employees other than Martin. The judge never 
ruled on the General Counsel™s request, nor did he act on 
the Respondent™s petition to revoke the General Coun-sel™s subpoena.  My colleagues would remand the case 
for the judge to consider these evidentiary issues that he 
failed to address at either the hearing or in his bench de-
cision. While I acknowledge that the judge should have 
resolved these issues, I would adopt his findings and find 
that a remand is unnecessary for the following reasons. 
First, in my view, it is the General Counsel™s burden to 
obtain the documents sought by a subpoena.  As such, I 

believe that it was the General Counsel™s responsibility 
to ensure that the judge ruled on the petition to revoke the subpoena and, if necessary, to have sought enforce-

ment of the subpoena in court .  There is no indication on 
the record that the General Counsel did either of those 
things.  Indeed, the General Counsel rested his case not-
withstanding the Respondent™s failure to provide the 
subpoena documents and without reserving the right to 
supplement the record once those documents were ob-

tained.  For this reason alone, the case should not be re-
manded.  Indeed, a remand would unnecessarily give the 
General Counsel another opportunity to do that which he 
was required to do at the unfair labor practice hearing. In 
addition, it is my view that
 in circumstances where a 
respondent has filed a petition to revoke a subpoena in 
good faith, I would not be inclined to draw an adverse 
 PPG INDUSTRIES 561inference unless the General Counsel has obtained en-
forcement of the subpoena in court. 
In any event, the Respondent provided the General 
Counsel with the relevant documents to determine 

whether Martin was treated disparately.  In this regard, I 
find that the Employee Action and Absence with Notes 

forms would not have provided any more information 

with respect to the Respondent™s defense than the docu-
ments produced by the Respondent in response to the 
General Counsel™s subpoena.  Like the Absence with 
Notes form, the Employee Absenteeism Report provides 
an employee™s history of unexcused absences and 
whether the employee received discipline for the same.  
Therefore, this document shows whether an employee 
automatically received step disc
ipline if he attained more 
than four unexcused absences during a 12-month period.  
Also, the same information could be found by cross-
referencing an employee™s di
sciplinary record for absen-
teeism with the Employee Absenteeism Report.  As such, 
I reject the General Counsel™s contention that only the 
Employee Action and Absence with Notes forms could 
show whether the Respondent™s absenteeism policy was 
applied mechanically, becau
se the produced documents 
provided this information.
3Indeed, the General Counsel™s own actions demon-
strate this point.  At the hearing, the General Counsel 
questioned Spiller concerning Michael Chenoweth™s at-
tendance record to establish that he had attained the 
number of unexcused absences that would warrant step 
discipline but was not disciplined. Moreover, unlike the 
Employee Action and Absence with Notes reports, the 
produced documents address the Respondent™s reporting 
off policy.  Therefore, contrary to the General Counsel, 
the Respondent™s failure to produce the Employee Action 
and Absence with Notes reports did not preclude or even 
restrict the General Counsel™s ability to determine 
whether there existed any instances of disparate treat-
ment in the Respondent™s application of its policies. 
Moreover, I would not remand this case because, as 
the judge found, the Respondent presented abundant evi-
dence that its decision to discharge Martin was consistent 
with its treatment of other employees who committed the 
same infractions.  The Respondent produced disciplinary 
records which establish that, between April 1999 and 
                                                          
                                                           
3 The General Counsel contends that
 he could have used the Absence with Notes reports and the Employee Action reports together to deter-
mine if employees were automatically
 disciplined for violations of the 
attendance policy.  However, I am unwilling to reject the Respondent™s 
unrefuted evidence that it was unable to view or print out, for a number 
of months, the Absence with Notes 
reports.  Consequently, the General 
Counsel could not have used the 
Employee Action form by itself to 
obtain this information as this form
 only addresses unexcused absences 
which have counted toward step discipline. 
December 2000, it issued step discipline to 16 other em-
ployees for failing to report off before the start of their 
shifts and terminated 3 of those employees in addition to 
Martin.  The records also show that, over the same pe-
riod, the Respondent issued step discipline to 69 other 
employees for violating the absenteeism policy and ter-
minated 4 of those employees in addition to Martin.  Fur-

thermore, these disciplinary r
ecords reveal that the Re-
spondent applied its absenteeism and reporting off poli-
cies without regard to mitiga
ting circumstances.  In this 
regard, the record shows that between April 1999 and 
December 2000, 11 employees received step discipline 
for violations of the absenteeism and/or reporting off 
policies where the violations were due to a medical rea-
son.4Finally, I find significant the 
fact that, in its excep-tions, the General Counsel has not argued that the case 

should be remanded to the judge.  Rather, the General 
Counsel contends that an adverse inference should be 
drawn from the Respondent™s failure to produce the Ab-
sence with Notes and Employee Action forms.  Specifi-
cally, the General Counsel urges that an inference be 
drawn that the documents not produced would have 
shown the Respondent™s attendance policy was not con-
sistently enforced.  I find this contention without merit. 
The failure of an employer to produce relevant evi-
dence particularly within its control allows, but does not 

require, an adverse inference that such evidence would not be favorable to it.  
Filene™s Basement Store
, 299 NLRB 183, 204 (1990); 
Auto Workers v. NLRB
, 459 F.2d 1329, 1338 (D.C. Cir. 1972).  Normally, an adverse 

inference may be drawn if the party™s failure to produce 
material evidence, particularly the failure to comply with 
a subpoena when directed to do so, is unexplained. 
Auto Workers v. NLRB, supra at 1338.  See also 
Filene™s 
Basement Store
, supra at 204. 
In the instant case, I do not find that the Respondent™s 
nonproduction of the Employee Action and Absence 
with Notes forms warrants the drawing of an adverse 
 4 Contrary to the General Counsel, neither the Employee Action nor 
the Absence with Notes reports would indicate whether an employee™s 
absence involved mitigating circumstances.  The Employee Action 
report merely indicates the type of 
offense, such as absenteeism, and 
the level of discipline the employee r
eceived as a result of the offense.  
The form does not address the employee™s explanation for the infrac-

tion.  Likewise, while the evidence shows that the human resources 
supervisor can enter comments about an employee™s particular absence 
on the employee™s Absence with Notes form, this is discretionary, and 
there is no evidence to show that the comments would include the 

employee™s explanation for the absen
ce.  This point is illustrated by Martin™s Absence with Notes form 
in which Spiller entered a comment 
regarding his June 9 absence.  The comment does not mention the fact 
that Martin™s absence was the result of an attack of vertigo the preced-
ing evening. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562inference because the Res
pondent presented evidence explaining why these documents were not produced.  
First, as set forth above, the Respondent adduced evi-
dence establishing that the Employee Action and Ab-
sence with Notes forms would not have provided any 
additional information relating to its defense that could 
not be found in the records it produced.  Indeed, the Re-

spondent provided the General Counsel with all the 
documents he needed to determine whether Martin was 
treated disparately.   Second, counsel for the Respondent explained that the 
petition to revoke covered th
e Employee Action reports 
because they provided disc
iplinary information about 
offenses other than absenteeism and failure to report off. 

Significantly, counsel for the Respondent further indi-
cated that the Respondent had provided the disciplinary 
records for employees who had 
been disciplined for these 
offenses.  Third, the Respondent presented undisputed 
evidence that it was unable to view or print out for a 
number of months the Absence with Notes forms.  Fi-

nally, at no time did the General Counsel ask the judge to 
order the Respondent to produce the requested docu-
ments.   
In sum, the evidence establishes that the Respondent 
provided the General Counsel with the necessary docu-ments to test the Respondent™s defense.  From the pro-
duced documents, the General Counsel could readily 
ascertain which employees were disciplined for atten-
dance violations and which were not.  Moreover, the 
Respondent presented substantial evidence that it treated 

Martin in the same manner as other employees who vio-
lated its attendance and/or reporting off policies.  Ac-
cordingly, I find that the record supports the judge™s con-
clusion that the Respondent proved its 
Wright Line
 de-fense by a preponderance of the evidence, and I would 
adopt the judge™s recommended dismissal of the com-
plaint. 
 John D. Doyle, Esq., for the General Counsel. Cameron S. Pierce, Esq., for the Company.
 Randall Martin, Pro Se.
 BENCH DECISION STATEMENT OF THE CASE WILLIAM N. C
ATES, Administrative Law Judge.  This is a wrongful suspension and discharge case. At the close of a 3-day 
trial in Huntsville, Alabama, on December 7, 2001, and after 
closing argument by Government and company counsel, I is-
sued a bench decision pursuant to Section 102.35(a)(10) of the 
National Labor Relations Board™s (the Board) Rules and Regu-
lations setting forth findings of fact and conclusions of law.  
This certification of that bench decision, along with the Order 
which appears below, triggers the time period for filing an ap-
peal (exceptions) to the Board.  
For the reasons (including credibility determinations) stated 
by me on the record at the close of the trial, I found the Com-
pany did not on or about June
 16, 2000, violate the National 
Labor Relations Act (the Act) when it suspended and thereafter 
discharge its employee Randall Martin.  Although I found the 
Government established a prima facie case by showing Martin 
engaged in activities on behalf of the Unions, which activities 
were well know to the Company, that the Company had in the 
past exhibited animus toward its employees™ union activities it 
nonetheless demonstrated it would have discharged Martin 
even in the absence of any union or charge filing activities on 
his part.  The Company demonstrated its discharge of Martin 
was in keeping with its guidelines, policies, and practices re-
garding absenteeism and call-in procedures.  The Company 
demonstrated it had consistently 
enforced its applicable policies and did not treat Martin differently than other employees.  

Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert denied 455 U.S.989 (1982), approved in 
NLRB 
v. Transportation Management Corp., 462 U.S 393 (1983). I certify the accuracy of the portion of the transcript, as cor-
rected,1 pages 551 to 582 containing my bench decision, and I 
attach a copy of that portion the transcript, as corrected, as 

ﬁAppendix A.ﬂ CONCLUSION OF LAW The Company is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and has not 

violated the Act in any manner alleged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2ORDER The complaint is dismissed in its entirety. 
APPENDIX A 551 This is my decision in PPG Industries Inc., herein Company, 
in Case 10ŒCAŒ32813. In this Unfair Labor Practice case, it is alleged the Company 
violated Section 8(a)(3)(4) and (1) of the National Labor Rela-tions Act, as amended, herein Act. The prosecution is brought in the name of the General Coun-
sel of the National Labor Relations Board, herein Board, by the 
Regional Director for Region 10, who issued a Complaint and 
Notice of Hearing, herein Complaint, on May 31, 2001, after 
investigating a charge filed on December 8, 2000, by Randall 
Martin, an Individual, herein  Martin or Charging Party Martin. 
An answer was timely filed to the complaint on or about 
June 13, 2001, and the matter came to be heard before me in 
                                                          
 1 I have corrected the transcript 
pages containing my bench decision 
and the corrections are as reflected
 in attached appendix B [omitted 
from publication]. 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 PPG INDUSTRIES 563Huntsville, Alabama on December 5 and 6, and I am delivering 
the decision on December 7, 2001. 
Certain facts herein are admitted, stipulated or undisputed. 
It is essential that I set forth certain of those facts at this 
point, which I shall now do. It is admitted the Company is a Pennsylvania corporation, 
with an office and place of business located in Huntsville, Ala-
bama where it manufactures aircraft windshields. 552 During the twelve months preceding the issuance of the 
complaint herein, a representative period, the company sold and 
shipped good valued in excess of fifty thousand dollars 
($50,000) directly to customers located outside the State of 
Alabama. 
The Parties admit the evidence establishes, and I find, the 
Company is an Employer engaged in commerce with the mean-
ing of Section 2(2)(6) and (7) of the Act. The Parties admit, and I find, the International Brotherhood of Teamsters and the United Steelworkers of America, AFLŒ
CIO, have been and are Labor Organizations with the meaning 
of Section 2(5) of the Act. There are a number of Supervisors and agents of the Com-
pany whose names will surface dur
ing the facts of this case. The Parties admit, and I find, th
at Director of Administrative 
Services Kirk Loring, Operations Superintendent Gary Dennis, 
Supervisor Doug Marona, Plant Manager George Ellis, Director 
of Human Resources George Krock, Supervisor Randy Frazier, 
General Manager Robert K. Moore, Supervisor Frank Riopka, Manager Frank Archinacco, and Human Resources Supervisor 
Joyce Spiller are Supervisors and agents of the Company, 
within the meaning of Section 
2(11) and 2(13) of the Act. The specific contested complaint allegations are that  
553 on June 13, 2000, the Company suspended Charging Party 
Martin from his employment with the company, and thereafter 
on June 16, 2000, discharged Martin, subject to appeal and thereafter, on or about June 28, 2000 upheld his discharge. It is alleged the Company took the actions it did against Mar-
tin that I have just outlined because he engaged in Union and 

other concerted protected activities, and because he filed 
charges and/or gave testimony pursuant to the Act and, in order 
to discourage other employees from engaging in Union activi-
ties and other concerted, protected activities, and from filing 
charges and/or giving testimony pursuant to the Act. 
The Company denies having violated the Act in any manner 
alleged in the Complaint. 
In as much as this case involves the suspension and dis-
charge of Martin, I shall outline his work history and relation-
ship with the Company. 
Charging Party Martin commenced working for the Com-
pany in April, 1989, and worked until his termination in June, 
2000. Martin worked as a Unit Recl
aimer, removing scratches from aircraft windshields. Charging Party Martin has, 
since 1996, suffered from ver-
tigo.  Martin explained that he, from time to time,  
554 suffered attacks of vertigo that caused him to be nauseous, dizzy, vomiting, and developing what is perceived as a thick 

tongue. Martin testified the medication prescribed for treatment of 
his vertigo symptoms
 causes drowsiness. 
Martin testified the attacks or seizures of vertigo may last 
from less that a day up to two months. 
Martin testified he was a supporter of the United Steelwork-
ers of American, herein Steelworkers, unionizing efforts at the 
Company, that culminated in an election held on or about 
March, 1998. The Steelworkers lost the election. 
Martin testified he took part in the Steelworkers™ campaign 
by attending Union meetings, 
distributing handouts for the Steelworkers, and wearing Steelworkers hats and pins. 
Teamster Local Union 402, herein the Teamsters, filed a rep-
resentation petition in Case 10ŒRCŒ15052 on June 14, 1999. Martin testified he, at first, did not support Teamsters efforts 
to organize the Company™s employee. 
Martin testified he and Plant Ma
nager George Ellis talked in February 1999 about the Teamsters™
 efforts at the beginning of the Teamsters™ campaign. 
Charging Party Martin testified he told Plant Manager  
555 Ellis he was not going to participate in the Teamsters™ cam-
paign, but rather was going to give Plant Manager Ellis, who was relatively new on the job, a chance to prove himself. 
Martin testified he became disillusioned with Plant Manager 
Ellis efforts to do as he had promised, so Martin began to ac-
tively support the Teamsters. 
Martin testified he did so by attending Union meetings, 
handing out Union pamphlets a
nd literature, and by wearing 
Union pins and shirts. The Teamsters won the representation election held on or 
about August 12, 1999. Charging Party Martin testified he appeared on Channel 19, 
a local Hunstville, Alabama television station, on the night of 
but after the Teamsters had won the election. 
Charging Party Martin testified 
he reported for work at his regular 7 a.m. start time on A
ugust 13, 1999, and later that morning, was taken to his Supe
rvisor™s office, where he met with Supervisor Marona. Martin testified Supervisor Marona told him he worked in a 
high-traffic area, and alerted Martin that tensions were running 
high that morning and urged Martin not to rub their noses in it. According to Charging Party Martin, Supervisor Marona  
556 alerted him he was being watched, and that he had been seen 
out of his work area and added Martin was not to harass any-
one. Supervisor Marona, according to Martin, told him that Plant 
Manager George Ellis had it in for him. 
Charging Party Martin testified he told Supervisor Marona 
he had not been harassing anyone, but had spoken to three 

women in another area and when they did not respond, he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564asked them if they were going to 
speak with him, and he asserts Tina Kelly told him they would speak to him, but not to expect 
to hug them after he had been ﬁhugging those niggers.ﬂ Supervisor Marona told Martin to do a good job, watch out 
what he did, that he was a good employee. 
Charging Party Martin testif
ied he asked for, and was granted, that afternoon off from work, because he felt tensions 
were high at the plant. Charging Party Martin testified that approximately two 
weeks later, Director of Huma
n Resources George Krock and 
Company Attorney Little spoke w
ith him about the events of 
August 13, 1999, which was the day following the Teamster 
election victory at the Company. 
Martin testified an affidavit was prepared, which he viewed 
and signed, setting out the meeting he had with the three 
women employees on August 13, in which he said  
557 Employee Tina Kelly made the hugging comment that I have 
referred to above. Charging Party Martin testified Director of Human Re-
sources Krock told him that afternoon that he, Martin, had lied 
about the racial discrimination comments, and was fired. Martin testified he pled for hi
s job, saying he was asked to 
tell the truth and was getting fired for doing so. Martin told Director of Human Resources Krock and Attor-
ney Little he was being watched,
 and that Plant Manager Ellis had it in for him. According to Martin, the Director of Human Resources 
wanted the affidavit changed to where it would reflect Martin 
thought he had heard Tina Kelly state what he had attributed to 
her. A second affidavit was prepared, or at least an additional af-
fidavit, that added the additional words ﬁI thought I heardﬂ 
comment, and then Martin signed that particular affidavit. Charging Party Martin testified he told Director of Human 
Resources Krock and Attorney Little he would not sign any 
affidavit unless it was true. According to Martin, he was told he either had to sign the af-
fidavit or lose his job. 558 Charging Party Martin testified after he signed the affidavit 
containing the additional comment
s that he thought he heard Tina Kelly make, the Company ga
ve him a Step 3 Final Warn-ing Disciplinary action. 
The action, which was dated August 26, 1999, reads in full 
as follows. To Randall Martin, ﬁIn accordance with the general plant 
rules and disciplinary procedures, you have been found to be in 

violation of Section F, General Conduct, by engaging in mali-
cious gossip. As a result, you are placed on Step 3, Final Warning, and 
suspended without pay. 
You are scheduled to return to work at your normally sched-
uled start time on Wednesday, September 1, 1999.ﬂ 
The evidence establishes that Charging Party Martin was 
given a non-disciplinary Record of Discussion on December 8, 
1999, in which he was advised ﬁthi
s is to review with you the 
expectation of regular attendance. As of 12/6/99, you are 4.0 Occurrences in the Absence Pro-
gram. Absenteeism above 4 Occurrences will trigger a Disciplinary 
Action, therefore you need to remain at 4 Occurrences until 12 

months.ﬂ It is noted on the Record of Discussion that the last Occur-
rence of Absenteeism was on November 10, 1999. 559 Charging Party Martin testifie
d he was scheduled for work on Friday, June 9, 2000 at 7 a.m. 
Martin testified he suffered an attack of vertigo during the 
night of June 8, 2000. Martin testified he was suffering the normal symptoms of 
vertigoŠnausea, dizziness, vomiting, and a thick or dry 
tongueŠso he took his medication, Antirertim or Meclazene, 
which made him drowsy. 
The vertigo attack came on, according to Martin, at about 1 
a.m. in the morning. 
Martin testified he woke up at
 7:15 a.m. with the alarm going off at the time.  Martin testified he telephoned Supervisor Ma-
rona and told him he had overslept, and that if he felt better enough he could come in to work. Charging Party Martin testified he took a second dosage of 
his medicine, went back to bed and later called Marona to tell him he could not make it to work at all. Charging Party Martin thinks 
this message was left on Su-
pervisor Marona™s answering machine/voice mail system. 
Charging Party Martin™s next 
scheduled work day was Mon-
day, June 12, 2000. 
Martin testified he recovered from his attack of vertigo and 
reported for work. Martin was taken by Supervisor Marona to Human  
560 Resources Supervisor Joyce Spiller™s office. 
Spiller told Martin he was suspended from work, pending an 
investigation, that he had failed to report-off from work before 
his shift began on June 9, 2000, and that he had gone over the Absentee Limit of 4 Occurrences 
with his absence on June 9, 
2000. Charging Party Martin testified 
he explained he had suffered an attack of vertigo and he had contacted Supervisor Marona as 
soon as he possibly could. He 
told Human Resources Supervi-sor Spiller about his medication, a
nd she insisted a copy of his 
medication be provided to the 
Company nurse, which was done 
at the time by copying the label from the medicine bottle, 
which was taken from Charging Party Martin™s personal locker 
space at the company. 
Charging Party Martin was then escorted out of the facility. 
In a letter dated June 16, 2000, which Charging Party Martin 
acknowledges receiving, Human Resources Supervisor Spiller 
informed Martin he was terminated, affective June 16, 2000. Spiller™s letter advised Martin that on June 9 he had failed to 
report-off in accordance with the plants attendance and report-
 PPG INDUSTRIES 565ing policies, and as such, had advanced one Step in the Disci-
plinary Process, and that  
561 placed him at Step 4 in the Disciplinary Process. 
Human Resources Supervisor Spiller also advised Charging 
Party Martin in his termination 
letter, his June 9, 2000 absence 
had placed him over the limit of absences, in accordance with 
what he had previously been placed on notice about. 
Spiller then informed Martin that, in light of his previous and 
recent activities, he was terminated. 
Spiller advised Charging Party Ma
rtin he could appeal her decision to General Manager Moore. Charging Party Martin testified he met with General Man-
ager Moore. 
Martin testified he took the Company™s attendance policy 
and Handbook with him to his m
eeting with General Manager Moore, which meeting he says took place on June 23, 2000. 
Charging Party Martin testifie
d he told General Manager Moore he had not been treated fairly, that Plant Manager 
George Ellis was out to get him, and that he was a good em-
ployee. 
Charging Party Martin told Ge
neral Manager Moore his last 
absence was some seven months earlier, and that it occurred in 
early November, 1999. 
Martin explained that the early November, 1999 absence was 
as a result of the Company nurse sending him to a local hospital 
emergency room, after he suffered  
562 symptoms of what he thought was a heart attack. 
Charging Party Martin testifie
d he told General Manager Moore he had no control over when an attack of vertigo would 

come upon him, and he tried to handle it as best he could. Martin asked General Manager Moore to consider his good 
work record, as well as mitigating circumstances surrounding 
his June 9, 2000 absence, as called for in the Company™s ﬁAt-
tendance Control Policyﬂ. 
Charging Party Martin wanted
 General Manager Moore to speak to Martin™s Supervisor, Marona. General Manager Moore told Martin Marona had already 
spoken favorably of Martin™s work performance. 
On June 28, 2000, General Ma
nager Moore wrote Charging Party Martin, telling him he had 
discussed Martin™s discharge 
with others, and he would allow Human Resources Supervisor 
Spiller™s action terminating Martin to remain in effect. 
Former employee Lisa Howell testified that the day follow-
ing the Teamster election Œ that is, August 13, 1999ŠGeneral 
Manager Ellis told her he was surprised at the outcome of the 
election, and he knew who supported the Union. General Manager Ellis told Howell he was disappointed in Charging Party Martin, that Martin was at the top of his  
563 list of those he was disappointed with for supporting the Union. General Manager Ellis explained one week he was at the 
lake with Charging Party Martin, and the next week, Martin 
was handing out flyers for the Teamster Union. 
Ellis explained to Howell that
 his Supervisors supplied him 
with lists of those who supported the Union. General Manager Ellis told Howell he ﬁwould get rid of eve-
ryone on the listﬂ. 
Howell testified Operations Superintendent Gary Dennis 
spoke with her on August 15, 1999 about the Union election, 
and Dennis mentioned Plant Ma
nager Ellis thought a lot of Charging Party Martin, and Martin supporting the Union disap-
pointed Ellis. Employee Morrow testified Oper
ations Superintendent Den-
nis told her she could use any restroom in the company facility 
that she chose to use. 
Morrow testified her immediate Supervisor, Randy Frazier, 
spoke with her about being out of her work area to use the rest-room. On July 8, 1999, Morrow told Frazier that Dennis had told 
her she could use any restroom she chose to. 
Morrow testified that Supervisor Frazier told her he would 
check into it. Morrow testified Operations Superintendent Dennis  564 called her to his office in July 1999, and told her ﬁhere on out, 
it is all business until after the election.  Then, go back to the way it was.ﬂ 
Employee Ricky Martin, who is Charging Party Martin™s 
brother, testified his Supervisor, Frank Riopka, had talked with he and other tooling department employees about various sub-
jects, ranging from lake houses to
 stock market trades to the weather and other such subjects. Rick Martin testified that during the Teamster campaign, 
employee Morrow came to his de
partment and inquired about his mother™s health. 
Employee Morrow told Randy Martin she had been spoken 
to about being in the area.  Ricky Martin testified he asked 
Supervisor Riopka if they could no longer have visitors in the 
department. Riopka told Ricky Martin no one could come into the de-
partment ﬁlit up like a Christmas tree in support of the Unionﬂ. 
Ricky Martin stated Morrow wore a white ﬁVote Teamsterﬂ 
jacket. Ricky Martin testified Supervisor Riopka met with the tool-
ing department employees two days later, and told the crew it 
was his job not to allow incide
nts like had happened with an employee lit up like Christmas tree for  
565 the Union. Employee Margaret Richards testified she was instrumental 
in bringing the Teamsters to the Company. 
She explained she wore a Union tee shirt, went to Union 
meetings, handbilled and participated in other Union activities. 
She said Charging Party Martin at first was reluctant to help 
her with the Teamsters, but later, wholeheartedly did so. 
Richards testified Director of Administrative Services Loring 
told her on an occasion when she was handbilling in the park-

ing lot that there might be issues with where she was located. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566Richards testified that she, along with other employees, at-
tended a meeting on August 10, 1999, at which General Man-
ager Moore and Manager Frank Archinacco were present. 
She testified Archinacco told the employees that if there was 
a strike, the employees would be permanently replaced. 
Supervisor Doug Marona testif
ied that Charging Party Mar-
tin reported to him and was a good worker.  Supervisor Marona 
testified that on August 13, 1999Šthe day after the Teamster 
electionŠCharging Party Martin 
was out of his department, and he got him back into the department  566 and spoke with him. Marona told Martin tensions were high on both sides, for 
him to remain in his work area. 
Supervisor Marona testified Charging Party Martin told him 
that he had tried to speak with three women employees in the 
plant that morning in a particular department and they would 
not speak with him. According to Marona, Martin said one of the women told 
him they did not want him 
hanging around niggers and hugging on them, and then trying to talk with them. 
Marona denied telling Charging Party Martin to watch his 
back or that anyone was out to get him. 
Supervisor Marona testified 
he reported Charging Party Mar-
tin™s comments related to the racial statements I have just spo-
ken to, to Operations Superintendent Gary Dennis. 
Operations Superintendent Dennis testified that on August 13, 1999Šthe day after the electionŠCharging Party Martin 
was in the plastic area, congrat
ulating other people, and some employees reported that he was harassing them. 
Dennis testified he discussed 
it with Charging Party Martin 
and asked Supervisor Marona to find out what had happened. Operations Superintendent Dennis denied managers ever  567 discussed a list of Union supporters and that, to his knowledge, 
Plant Manager Ellis did not have a list of Union Supporters. He also stated he never heard Plant Manager Ellis express a 
desire to get rid of Union supporters. Corporate Director of Human Resources Krock testified he 
was apprised of the facts surrounding Charging Party Martin™s 
assertion that a white female employee had used the term ﬁnig-
gerﬂ. Krock testified he took comments of that type very seriously, 
in that he was trying, on behalf of the company, to work and 
have excellent relationships w
ith minority groups, that he had 
worked with the NAACP and other groups to that end. Krock testified he came from the corporate headquarters at 
Pittsburgh, Pennsylvania to Hunt
sville, Alabama to personally 
investigate the matter. 
Krock walked the facility to see where the events had taken 
place, and then met with Charging Party Martin. 
Martin told Director of Human Resources Krock that em-
ployee Kelly had told him not to come hugging on her after he 

had been hugging on those niggers. Corporate Director of Human Relations Krock then met with employee Kelly, who denied making any such comments. 
The other two women present when the conversation  568 allegedly took place also denied that any racial comments were 
made by Kelly. 
Krock testified it was physically impossible for the events to 
have taken place in the area of the plant that Martin testified 
they took place in, because the employeesŠamong other rea-
sonsŠcould not have seen and heard each other as contended. 
Krock told Martin he did not be
lieve Martin™s version, and if Martin was lying to him, he would fire him. 
Krock told Martin if he came clean and acknowledged he had not told the truth, he woul
d let him stay and not discharge 
him. An affidavit was prepared according to Director of Human 
Resources Krock, adding that Martin had lied about the events 
and he was asked to sign that affidavit in place of the one he 
had earlier signed, outlining the matter as indicated above. 
Martin refused to sign the second affidavit, according to 
Krock, and they had a lengthy 
discussion about what ought to 
be done, and Krock urged Martin to come clean and tell the 

truth. According to Krock, Martin asked if there was some way 
that the wording could be made that he would be able to sign it. 569 After some working, an affidavit was prepared that stated 
that Martin had thought he had heard what had taken place.  
This affidavit, in turn, was signed by Martin. 
Director of Human Resources Krock told Martin that he was going to issue him a Final Step Warning for spreading mali-cious gossip, and he would be suspended for three days. 
Krock told employee Kelly the company had concluded she 
had not made any racial comme
nts, and no action would be taken against her. It is undisputed that Charging Party Martin was given a Re-
cord of Discussion on December 8, 1999. 
Charging Party Martin signed the document, which reads in 
part, under the caption Documentation of Discussion, as fol-lows. ﬁThis is to review with you the expectation of regular atten-
dance.  As of 12/6/99, you are at 4.0 Occurrences in the Ab-
sence Program. 
Absenteeism above four Occurrences will trigger a Discipli-
nary action. 
Therefore, you will need to re
main at four Occurrences until 
twelve months. This is to advise you to monitor your absences and maintain 
regular attendance, as is re
quired of Works 22 Employees.ﬂ 
570 The Record of Discussion also states under Proposed Correc-tive Action, ﬁNo action necessary.  This record of discussion is 

not Disciplinary.  This is a notification to make you aware that 
you are at or very near the Absenteeism Occurrence limit.ﬂ 
Charging Party Martin™s Supervis
or Marona testified Martin was to report to work at regular time on June 9, 2000, but did not do so, nor did he call-off prior to the start of his shift.  PPG INDUSTRIES 567Later in the morning on June 9,
 2000, Supervisor Marona re-ceived a message from Martin which was placed on Marona™s 
voice mail machine, stating he, 
Martin, was late and was not going to make it, but would be in at 11:30 a.m. According to Supervisor Marona, Martin never called again 
that day, nor did he show for work. 
Charging Party Martin™s next 
scheduled work day was Mon-
day, June 12, 2000. 
According to Marona, Martin reported for work and Marona 
filled out a daily call-off log sheet on Charging Party Martin, 

because he now knew the reason Martin did not call or come in 
on June 9Šthat he had overslept due to some medication that Martin had said he was taking. The matter was reported to Operations Manager Dennis and 
Human Resources Supervisor Spiller. 
571 Marona testified he and Human Resources Supervisor Spiller 
met with Martin on June 13, 2000. Spiller talked to Martin about his absence on Friday, June 9.  
Spiller explained that since Charging Party Martin was at a 3rd 
Level Failure to Report-Off was a 
serious offense, and that he also missed the entire work shift on June 9, 2000. According to Supervisor Marona, Charging Party Martin ex-
plained he had been sick, took some medication that made him drowsy, he had overslept and in fact, after taking a second dose 

of medication, he had slept the entire day. 
Spiller asked Martin to provide the company nurse with a 
copy of his prescription medica
tion, which Martin did, and 
Martin was suspended, 
pending investigation. Operations Superintendent De
nnis testified that Charging Party Martin telephoned him at
 his home on June 14, 2000, 
asking him if there was anything Dennis could do to save Mar-
tin™s job. Dennis told Martin he was a good worker, but that the matter 
was out of Dennis™s hands. Human Resources Supervisor 
Spiller testified she investi-gated Martin™s failure to call-off and his absence on June 9, 2000, and determined that in keeping with the Company™s Poli-

cies and Practices, Martin would be terminated. 
572 Spiller testified she sought corporate Human Resource™s 
permission to discharge Martin. Spiller testified failing to call-off warrants a 1-Step Discipli-
nary procedure, and the absence in excess of the 4 Occurrences 
Martin had already accumulated warranted a 1-Step Discipli-
nary procedure. 
Corporate Manager of Industrial Relations Herman Bonno 
testified he reviewed the term
ination request on Charging Party 
Martin, and approved it as clearly being within the Guidelines 
and Practices of the Company. 
Bonno testified Plant Manager Ellis played no role in the de-
cision to terminate Martin, and that Union activities played no 
role in Martin™s termination. 
Martin was notified of his termination, both by a phone call 
and a letter from Human Resources Supervisor Spiller. 
Spiller™s June 16, 2000 letter to 
Martin advised him that he 
had failed to report-off in accordance with the plant™s Atten-
dance and Reporting Policies, and as a result, he was advanced 
1 Step in the Disciplinary procedure. 
Spiller also advised Martin that his absence on June 9 came 
at a time when he had previously been alerted that  
573 he should monitor his attendance and that his absence that day 
had resulted in a Disciplinary Step, and that the two matters, 
taken together, warranted his te
rmination, effective June 16, 2000. Martin was advised by Human Resources Supervisor Spiller 
that he could appeal his discharge to General Manager Moore. General Manager Robert K. Moore testified Charging Party 
Martin appealed his discharge. Moore testified his role was to ensure that the Company had 
made a solid investigation, that the Company had sought corpo-

rate legal advise, and that 
the Company™s Rules and Regula-
tions were followed. General Manager Moore testified that he gave Martin an op-
portunity to tell anything that he wished to, as to what had hap-
pened to bring about his discharge. According to Moore, Martin explained that he had been tak-
ing medication, that he had overslept, and that the previous Occurrences of Absenteeism had taken place some seven 
months earlier, and that at least one of the occasions had in-
volved when he had gone to the doctor from the plant. Moore testified that, after carefully listening to Martin™s ex-
planations and after further c
onsultation, he upheld the dis-charge. 574 This case, as in mo
st cases, requires credibility resolutions.  
In arriving at my credibility resolutions, I state that I carefully 
observed the witnesses as they 
testified, and I have utilized such in arriving at the facts herein. 
I have also considered each witness™s testimony in relation to 
all witness™ testimony, and in light of exhibits presented herein.  

If there is any evidence that might seem to contradict the cred-
ited facts I shall utilize, I have not ignored such other evidence, 
but rather have discredited it or rejected it as not reliable or 
trustworthy. 
I have considered the entire record in arriving at the facts 
herein. (In Wright Line[,] 251 NLRB 1083 (1980), [enfd.] 662 F.2d 
899 (1st Cir. 1981)[,] cert. denied 455 US 989 (1982), approved 
in NLRB 
[v.] Transportation Management Corp[.,] 462 US 393 
(1983)), the Board set forth its causation test for cases alleging 
violations of the Act that turn, as does the case herein, on em-
ployer motivation. 
First, the Government must persuade the Board that anti-
Union sentiment or the filing of previous charges was a sub-
stantial or motivating factor in the challenged employer con-
duct or decision. Once this is established, the burden then shifts to   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568575 the employer to prove its affi
rmative defense, that it would have taken the same action, even if the employee had not en-
gaged in protected activity. 
How does the Government meet its burden? 
Government counsel must demonstrate, by preponderant 
evidence, that the employee was engaged in protected activity, 

that the employer was aware of 
the activity, that the activity or 
the workers Union affiliation was a substantial or motivating 
reason for the employer™s action, and there was a causal con-
nection between the employer™s 
animus and its discharge deci-sion. The Government may meet its 
Wright Line burden with evi-dence short of direct evidence of motivationŠthat is, inferen-
tial evidence arising from a variety of circumstances, such as 
Union animus, timing or pretext, may sustain the Government™s 
burden. In the current case, it is without dispute and I find that 
Charging Party Martin engaged in Union activities at the Com-
pany, both in the Steelworkers campaign and in the Teamsters 
campaign. I am persuaded that the Company was fully aware of the ac-
tivities on the behalf of the Union by Charging Party Martin, in 
that Martin wore Union buttons, which Supervisors and agents 
of Company acknowledged seeing, and Martin participated in 
the distribution of literature for  576 the Union at the Company™s facility. 
I am persuaded that Martin™s Union activities were well 
known to the Company. 
Has the Government established that the Union activity or 
charge filing of Martin was a substantial or motivating reason 
for the employer™s actions. 
The Government contends that the company harbors wide-
spread animosity toward its employee™s Union activities. 
In support of that, the Government would rely on the testi-
mony of certain employees such as employee Howell, who 

testified that General Manager E
llis told her that he knew who supported the Union, and that he was disappointed that Charg-ing Party Martin was one of those who had supported the Un-
ion, and that he was at the top of the list of those supporting the 
Union. Howell appeared to be a credible witness, and General Man-
ager Ellis, although discharged from the Company, was not 
called to refute the contention. I credit Howell™s testimony that General Manager Ellis told 
her as I have just indicated. I also credit Howell™s testimony that Operations Superinten-
dent Dennis told her in August of 1999 that Plant Manager Ellis 
though a lot of Charging Party Martin, but that Martin™s sup-
porting the Union had disappointed  577 Ellis. I also credit employee Morrow™s testimony that Operations 
Superintendent Dennis told her in July 1999 following an inci-
dent involving bathroom privileges, that from here on out dur-
ing the campaign, it would be all business until after the Union 
election. Although Ricky Martin is the brother of Charging Party Mar-
tin, and perhaps would have a strong interest in seeing that his 
brother™s case prevailed, I nonetheless credit his testimony that 
Supervisor Riopka told him during the campaign that a particu-
lar employee could not come into their department lit up like a 
Christmas tree in support of the Union. I credit Charging Party Martin™s testimony that he and Su-
pervisor Marona had a conversation on the day following the 
election, and that Marona told him to remain in his work area. 
I am reluctant to, however and do not credit Charging Party 
Martin™s testimony that Marona told him that George Ellis had 
it in for him.  I am not persuaded that conversation took place. 
Has the General Counsel established his necessary burden of 
showing that the Company™s animus toward the Union in gen-
eral and toward Charging Party Martin in specific is sufficient 
to establish that the Company™s  
578 discharge of him was motivated in part by his concerted pro-
tected activity or charge-filing activities? 
I find that the Government has met that necessary prima-
facie burden. I shall now look to see if the Company has met its burden of 
demonstrating that the same action would have taken place 
notwithstanding any concerted protected Union or charge-filing 
activities on behalf of Charging Party Martin. 
I am persuaded that the Company has met its burden of 
showing that it would have disc
harged Charging Party Martin, 
notwithstanding any activities on his behalf, and I do so for a 
number of reasons. First, there is no dispute that Charging Party Martin had in-
curred a number of absences and had been placed on notifica-
tion that his absenteeism was reaching the point where discipli-
nary action would take against him. 
I find that there was no showing on this record that any of 
the absences that brought about the notification to him, that any 
future absences would impact his employment relationship with 
the Company, were unlawfully motivated. 
Advance forward to June 9Šthere is no question that Charg-
ing Party Martin did not work on that day. 
It is also undisputed that he did not call-off prior  579 to the start of the work shift. I am persuaded and find that he did, in fact, call in on June 9 
and left a message on the machine 
of his Supervisor that he had overslept and that he would, if he could, be in by 11:30. 
I find that only one call was made that day, and I do because 
his Supervisor testified that only one call was made, and Charg-
ing Party Martin explained more than once in his testimony that 
he was groggy and drowsy and wa
s not exactly sure what took 
place with respect to calling in on that day. 
I find that his absence on that day placed him in the Com-
pany™s Disciplinary Policies and Procedures at a point where he 
would move to the next level a
nd would be in a position to have discipline placed against him. 
 PPG INDUSTRIES 569I find that he also failed to report-off and that a failure to re-
port-off is a serious offense with this Company. 
The Company presented evidence to show that it did not 
treat Martin any differently than it had treated other employees.  
Specifically, the Company demonstrated it had discharged 
Kristina Brawley for excessive absenteeism and a failure to 
report-off, which very nearly tracks the same reasons that the 
discipline was taken against Charging Party Martin. 
580 Almost tandem with this case was a failure to report-off by 
an employee, Loretta Solomon. 
The Company demonstrated that Solomon was also dis-
charged for a failure to report-off. The Company demonstrated that it had terminated between 
April ‚99 and December 2000 Jason Russell for excessive ab-
senteeism, Ricky Jones for failure to report-off, Andrew 
Weaver for excessive absenteeism, and Stanley Steward for 
excessive absenteeism, along with
 providing false information and insubordination. The Government would contend that Charging Party Martin 
was treated more harshly than other employees, or that the 
Company did not give proper cons
ideration to the seven month period of time that had lapsed between Martin™s last absence 
and his absence on June 9. The Government would argue that the June 9 absence was 
really no fault of Charging Party Martin™s, and that, taken in 

conjunction with the fact that Martin had had an attendance 
record acceptable for seven months, and had an event that 
brought about his absenteeism on June 9 that was beyond his 
control, that the Company did not exercise its option of looking 

at that as mitigating circumst
ances in its absentee policies. While the Company™s Absentee Policy may be harsh and 
may be employee-unfriendly, and may be a policy that is  
581 enforced without exception as to whether you are sick, ill or 

otherwise, it nonetheless is not my job to address the harshness 
of the Company™s policies. 
My job is to ascertain if there has been a violation of the Act 
or, as the Company contends in
 its defense, which I find is valid, that it has followed its policies and procedures, and al-
lowed the chips to fall as they may and lose employees such as 
Charging Party Martin, whom everyone asserts is a good 
worker. 
The Government would ask that consideration be given to 
the fact that the Company, through its General Manager Moore, 
reversed the discharge of em
ployee Solomon, who was dis-
charged at approximately the same time as Charging Party Mar-
tin, and for essentially the same reasonŠa failure to report-off. 
I find no comfort for the Government™s case in that conten-
tion because General Manager Moore explained that part of the 
reason that Solomon had incurred a failure to report-off was 
generated by confusionŠa confus
ion that had its source in one of the Supervisors at the Company. 
Finally, the Government would ask that consideration would 
be given Michael Œ and I shall sp
ell his last name, C-h-e-n-o-w-e-t-hŠincurred absences in excess of four, and was allowed to 

continue to be employed by the Company. 
I am persuaded that the one example brought forth by  
582 of the General Counsel out of the numerous ones of the policy 
being implemented rigidly is not
 helpful for at least two rea-
sonsŠI am persuaded that Supervisor of Human Resources Spiller testified that A. She was not aware of these excessive 
absences, and had she been, and had there been no justification, 
she would have gone forward on that individual also. There was an explanation that perhaps the individual was 
seeking Family Medical Leave Act protection and that, until it 
was in place, the individual continued to incur absences. 
I do not know the reasons, and do not need to know the rea-
sons. I conclude that his case is insufficient to warrant a conclu-
sion that the Company treated Charging Party Martin differ-
ently than it did other employees. 
Having concluded that, although the Government established a prima facie case, I find that the Company met its burden of 
establishing that it would have 
discharged Charging Party Mar-
tin in any event, and accordingly, I shall dismiss the complaint 
in its entirety. 
This record is closed. 
(Whereupon, the hearing in the above entitled matter was 
closed at 9:20 a.m) 
583 C E R T I F I C A T E This is to certify that the attached proceedings  
before the National Labor Relations Board, Region Ten ___________________________ In the Matter of:   PPG INDUSTRIES, INC. 
 and               Case No. 10ŒCAŒ32813 
 RANDALL MARTIN, AN 
INDIVIDUAL_______________  Date: DECEMBER 7, 2001 
Place: HUNTSVILLE, ALABAMA 
 were held according to the record, 
and that this is the original, 
complete, true and accurate transcript which has been compared 
to the reporting or recording, accomplished at the hearing, that 
the exhibit files have been checked for completeness and no 
exhibits received in evidence or in the rejected exhibit files are 
missing. ______________Joe Swiney_______________                    OFFICIAL REPORTER
  